Evans, P. J.
1. In an action by a husband for criminal conversation with his wife, an amendment alleging that the defendant administered drugs to the plaintiff’s wife as a means of accomplishing- her debauchery, and that as soon as he discovered the illicit relations between his wife and the defendant the plaintiff took his children and separated from his wife, is germane to the original action.
2. There was no evidence to show connivance and collusion of the husband with the wife’s adulterous intercourse, and a request for an instruction relating to the effect of such connivance and collusion was properly refused.
3. In so far as the requests to’ charge relating to acts occurring without the statute of limitation were pertinent and legal, they were covered by the general charge.
4. Certain instructions are criticised as being- without evidence to support them; upon an examination of the record we do not think this criticism is meritorious.
*783July 13, 1910.
Action for damages. Before Judge Brand. Banks superior court.
June 19, 1909.
H. H. Perry, Johnson & Johnson, A. J. Griffin, C. R. Faulkner, and R. R. Arnold, for plaintiff in error.
H. H. Dean, R. L. J. Smith, and W. W. Stark, contra.
5. It was not erroneous to refuse a new trial on the ground of newly discovered. evidence, as the showing on this ground did not measure up to the rule as expressed in Berry v. State, 10 Ga. 511.
ti. The evidence authorized the verdict, which has the approval of the trial judge, and Iris discretion in refusing' a new trial will not be interfered with. Judgment affirmed.

All the Justices concur.